 


109 HCON 241 IH: Providing for acceptance of a statue of Po’Pay, presented by the State of New Mexico, for placement in National Statuary Hall, and for other purposes.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 241 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mrs. Wilson of New Mexico (for herself, Mr. Udall of New Mexico, and Mr. Pearce) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Providing for acceptance of a statue of Po’Pay, presented by the State of New Mexico, for placement in National Statuary Hall, and for other purposes. 
 
 
1.Acceptance of statue of Po'Pay from the People of New Mexico for placement in National Statuary Hall 
(a)In generalThe statue of Po'Pay, furnished by the people of New Mexico for placement in National Statuary Hall in accordance with section 1814 of the Revised Statutes of the United States (2 U.S.C. 2131), is accepted in the name of the United States, and the thanks of the Congress are tendered to the people of New Mexico for providing this commemoration of one of New Mexico's most eminent personages. 
(b)Presentation ceremonyThe State of New Mexico is authorized to use the Rotunda of the Capitol on September 22, 2005, for a presentation ceremony for the statue. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony. 
(c)Display in RotundaThe statue shall be displayed in the Rotunda of the Capitol for a period of not more than 6 months, after which period the statue shall be moved to its permanent location in the National Statuary Hall. 
2.Transmittal to Governor of New MexicoThe Clerk of the House of Representatives shall transmit an enrolled copy of this concurrent resolution to the Governor of New Mexico. 
 
